Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
We think that the witness, A. R. Whitesides, was not incompetent for the defendant. The fact that he was interested with the defendant in farming within the “ Old Field ”—a part of the eighty acres sued for—did not make him interested in the result of the litigation outside of that field, in respect to which he had no interest. We do not see how the verdict and judgment could affect him—his proffered testimony not going to the general title, or the title to or right of possession of the field, but to the piece of ground outside of it. It is as if two distinct parcels of ground had been sued for, in only one of which the witness was interested; but that interest would not disqualify him from testifying as to the other.
Judgment reversed and cause remanded.